DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered. Claims 1-20 are pending. Claims 12-15 are withdrawn. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As for claim 16, there is the requirement for the second region of the second monitor to be limited to the target point of the second scanning unit and its proximity. Similar to the issue of claim 4, the second target point includes overlap with the first target point, therefore it is unclear how the second monitor can be limited to the second region when the second region includes an overlap. The interpretation of claim 4 to the limitation ‘limited’ is similarly applied here.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Philippi (DE 102013213547) hereinafter PHILIPPI in view of Herzog et al (US 2017/0320264) hereinafter HERZOG. 

As for claim 1, PHILIPPI teaches a calibration method for an additive manufacturing device which employs layer by layer selective solidification of build material [0001].

	There is a first monitor (a sensor) [0021] which detects a radiation that is emitted (via a sensor) [0022]. There is a first monitor region (the measuring point) [0024]. The position of a first monitor region is changed according to a change in the target position of the first scanner and its proximity (as the area to be sensed is changed according to where the laser is to be calibrated) [0030-31].  
	The first monitor region of the first monitor is directed to a region in the overlap without the first beam emanating from the first scanning unit (by placing the sensor without the scanner being stated as on, it is understood that the direction of the first monitor region is substantially the same as the determination of its location) [0024; 0030-31]. A portion of the first monitor region is irradiated with the second beam of the second scanner (as the second laser would be calibrated on the same area, additionally either laser can operate first) [0024; 0029]. Then an output signal is evaluated [0028-29].
	PHILIPPI does not teach that the sensor is above the working plane near the scanner. 
HERZOG teaches a method to calibrate a scanner based additive manufacturing machine (by aligning a scanner based machine) [0013; 0016] with two scanners [Fig. 1 #8a-b; 0022] and the scanners have their respective monitors which detect reflected radiation from the scanners (detection units which can detect scanner deflections) [Fig. 1 #20; 0006; 0019; 0023-24]. There are regions in which radiation is detected (scanning fields) unique to each scanner [0013; 0025]. HERZOG teaches that this 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the detection regions and the scanners with monitors directly attached of HERZOG to replace the corresponding elements of PHILIPPI as a means of optimizing build time. HERZOG is compatible with an overlap as the scanning field can have oscillating borders [0012].

As for claim 2, PHILIPPI/HERZOG teach claim 1 and that there is a second monitor assigned to the second scanner which can detect the radiation emitted or reflected from the surface [see the rejection of claim 1]. The second monitor region extends to the target points of the scanner and a proximity (its respective scanning field and the overlap) [see the rejection of claim 1].  The position of the second region (i.e. the measuring point of the second monitor) is changed according to a change in the target point of the second scanner (as the area to be sensed is changed according to where the laser is to be calibrated, this is understood to occur for the second monitor as well) [PHILIPPI: 0030-31]. A signal from the second monitor is evaluated [0028-29].

As for claim 3, PHILIPPI/HERZOG teach claim 1 and claim 2 and further that the same process undertaken in using the first monitor would be undertaken using second monitor and first scanner [PHILIPPI: 0024-25; 0029].

As for claim 4, PHILIPPI/HERZOG teach claim 2 and the first and second monitors are assigned to their respective scanner limits [see the rejection of claim 1].



As for claim 6, PHILIPPI/HERZOG teach claim 1 and that the first monitor region is irradiated by a beam from a different scanner [PHILIPPI: 0029]. The scanning is implemented according to a predetermined pattern (by taking two measurements in succession at different locations that are offset) [PHILIPPI: 0030].

As for claim 7, PHILIPPI/HERZOG teach claim 1 and that the evaluation step includes determining an extreme value of the output signal (a maximum) [PHILIPPI: 0025].

As for claim 8, PHILIPPI/HERZOG teach claim 2 and the calibration is undertaken in the overlap area several times in succession by moving the beam of one of the scanners across the work plane (by taking iterative measurements in succession at different locations) [PHILIPPI: 0025; 0030] with a different first or second monitor assigned to a different one of the scanners following the movement (as this is an overlap area and the monitors are assigned to scanning fields they would be understood to detect all of the radiation reflected by the scanners in the overlap area) [see the rejection of claim 1].

As for claim 9, PHILIPPI/HERZOG teach claim 1 and as the beam which is used to solidify (going in a downward direction) would reflect off of the surface to be detected by the detectors (going in an upward direction) it would be going in an opposite direction [see the rejection of claim 1].



As for claim 11, PHILIPPI/HERZOG teach the calibration method of claim 1 occurring before/during the construction process [PHILIPPI: 0045]. The construction process involves irradiating layers of building material that correspond to cross sections of a desired object using two scanners and repeating the steps of applying a layer of build material and solidifying the build material to produce the object [0012-19].

As for claim 16, PHILIPPI/HERZOG teach claim 2 and that the second monitor is assigned to the areas reachable by the second scanner [see the rejection of claim 1].

As for claim 17, PHILIPPI/HERZOG teach claim 1 and the beam of at least one of the scanners is insufficient to solidify the build material (as the laser beam can reach a target point it comprises a target beam, since this would be occurring during a calibration step on an already solidified surface the beam would be insufficient to solidify the already solidified build material layer) [0016; 0019; 0045].

As for claim 18, PHILIPPI/HERZOG teach claim 1 and that the calibration method is carried out in the overlap area several times in succession (iteratively until a certain target value is reached) [0025], by moving the first monitor region of the first monitor assigned to the first scanner across the work plane (as the beam would be fired at a new target area which then becomes the signal which is measured, the first region is then moved) and the beam of the second scanner following the movement (as the second 
 
As for claim 19, PHILIPPI/HERZOG teach claim 1 which corresponds to the general apparatus and method, unique/overlapping target areas/workspaces [see the rejection of claim 1], the scanners have a mirror (deflection device which to be capable of deflecting a laser in the manner suggested by the application must necessarily have a mirror) [Fig. 1 #15a-b; 0014], the rest of the calibration is taught [see the rejection of claim 1].

As for claim 20, PHILIPPI/HERZOG teach claim 19 and the respective assignments along with the movement of the second region [see the rejections of claims 1-3].

Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered. The Examiner agrees that PHILIPPI does not have the respective sensor in the correct location as required by newly amended claims. However, the arguments but are moot because the new ground of rejection does not rely on the sole reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments and amendments, see pg. 2 section IV, filed 01/15/2021, with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection of claims 1-8, 10, and 11 have been withdrawn. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           

/FRANCISCO W TSCHEN/               Primary Examiner, Art Unit 1712